Citation Nr: 1118182	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In December 2008, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In November 2009, the Board remanded this case for further evidentiary development.  The case has now been returned to the Board for further appellate action.

For reasons explained below, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for service connection for a psychiatric disability.

Pursuant to the Board's November 2009 remand, mental health treatment records dating since September 1998 were obtained from the VA Medical Center (VAMC) in Wilmington, Delaware.  These VA treatment records reflect that the Veteran was seen at the Wilmington VAMC for psychiatric treatment in October 1998, but not again for psychiatric treatment until January 2009.

On his December 2005 claim form, it was noted that the Veteran was "currently being seen in VAMC Wilmington Vet Center."  The Board notes that there is a Vet Center co-located at the VAMC in Wilmington.  Because the statement on the December 2005 claim form alleges current VA treatment for the Veteran, and the record reflects that such treatment did not take place at the Wilmington VAMC at that time, it appears the Veteran may was referring specifically to the Wilmington Vet Center, rather than the VAMC.  Thus, another remand is necessary in order to obtain all available treatment records from the Wilmington Vet Center after securing any necessary authorization from the Veteran. 

All relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary release from the Veteran, the RO/AMC should obtain all available treatment records from the Vet Center in Wilmington, Delaware.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  In addition, the RO/AMC should obtain current VA mental health treatment records dating since September 2009 from the VA Medical Center in Wilmington, Delaware.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

